In the

    United States Court of Appeals
                 For the Seventh Circuit

No. 12-2653

NORTHERN GRAIN MARKETING , LLC,
                                                   Plaintiff-Appellant,

                                   v.

MARVIN GREVING ,
                                                  Defendant-Appellee.


             Appeal from the United States District Court
        for the Northern District of Illinois, Western Division.
           No. 3:12-cv-50067 — Philip G. Reinhard, Judge.



     ARGUED JUNE 4, 2013 — DECIDED FEBRUARY 18, 2014



   Before FLAUM , SYKES, and HAMILTON , Circuit Judges.
    SYKES, Circuit Judge. Marvin Greving has lived and farmed
in southeastern Wisconsin since April 1971. In 2003 he began
contracting to sell his grain to Northern Grain Marketing, LLC,
an Illinois-based grain buyer. Northern Grain claims that
Greving repudiated several contracts formed years after the
parties first began contracting and seeks almost $1 million in
2                                                     No. 12-2653

damages from him. When Greving refused to arbitrate the
dispute, Northern Grain filed this action in the district court in
Rockford, Illinois, seeking an order compelling arbitration.
Greving moved to dismiss for lack of personal jurisdiction. The
court granted that motion and Northern Grain took this
appeal.
    We affirm. Greving lacks minimum contacts with Illinois
that would permit the district court, consistent with the due-
process clause of the Fourteenth Amendment, to exercise
specific personal jurisdiction over him. As relevant to this
dispute, Greving only set foot in Illinois once—to attend a
seed-corn meeting in Rochelle in early 2003, several months
before the parties entered into the first of their grain contracts.
It was there that he met Tom Wilson, who became his point of
contact with Northern Grain. But even assuming that
Greving’s attendance at this seed-corn meeting enters the
personal-jurisdiction calculus for the later-formed contracts at
issue here, there is no indication in the record that Greving
attended the meeting in an effort to find grain buyers. And
virtually everything else about Greving’s contractual relation-
ship with Northern Grain was based in Wisconsin. When
Greving met with Wilson, they met either at his Wisconsin
farm or at a Denny’s restaurant in Delavan, Wisconsin.
Greving delivered his Wisconsin-grown grain to a grain
elevator in Wisconsin. Of course, the checks he received from
Northern Grain were drawn on Illinois banks, but that does not
show that he purposefully availed himself of the privilege of
conducting business in Illinois. So although it may seem
convenient as a practical matter for Greving to defend this suit
in Rockford, the Constitution doesn’t permit the Illinois
No. 12-2653                                                          3

courts—and, thus, federal district courts in Illinois—to exercise
jurisdiction over him.


                           I. Background
    Marvin Greving is a longtime Wisconsinite. Although he
graduated from high school in Iowa and attended college in
New York, he has lived and farmed in Walworth County, in
rural southeastern Wisconsin, since April 1971, and has owned
his own farm in Elkhorn since 1977. He and his wife conduct
their personal and business activities in Wisconsin, and their
children attended Wisconsin schools. Greving has a Wisconsin
driver’s license, Wisconsin insurance, and pays taxes into the
Wisconsin treasury. He purchases his seed, fertilizer, pesti-
cides, and other farm equipment from Wisconsin vendors.
    In 2003 Greving traveled some 70 miles from his farm to
attend a seed-corn meeting held at an insurance agency in
Rochelle, Illinois. This was essentially a trade show sponsored
by a seed company at which farmers could learn more about
the latest technology in seed corn. While there, Greving met
Wilson, a grain originator for Northern Grain.1 Northern Grain
is a limited-liability company organized under Delaware law
but located in Harmon, Illinois. It buys and markets grain, and
Wilson’s job duties included contracting with farmers for the
purchase of grain. While it appears that Wilson attended the
seed-corn meeting for the purpose of making contacts with



1
 Actually, Wilson was a grain originator at Harmon Grain, LLC, Northern
Grain’s predecessor entity.
4                                                    No. 12-2653

farmers like Greving, there is no indication that Greving
attended the meeting with an eye toward marketing his own
grain to buyers.
    Wilson’s efforts paid off. He and Greving kept in touch by
phone after the meeting, and eventually Greving agreed to sell
grain to Northern Grain. At the time of initial contracting,
Greving knew that Northern Grain was located in Illinois.
Greving and Northern Grain, via Wilson, entered into a series
of similar contracts over the course of the next nine years or so.
When Greving and Wilson met, they did so at a Denny’s
restaurant in Delavan, Wisconsin, or at Greving’s farm. The
typical contracting process involved an oral agreement
followed by a written confirmation. Northern Grain would pay
Greving by checks drawn on Illinois banks. Pursuant to the
terms of the contracts, Greving produced the grain and
delivered it to one of several Wisconsin grain elevators.
    Northern Grain alleges that Greving repudiated several
oral contracts providing for the delivery of grain between
December 2010 and December 2012. Greving denies ever
having entered into these contracts and claims that he had to
continuously fend off Wilson’s efforts to get him to sign
documents purporting to be written confirmations of these
contracts. He claims that these alleged contracts involved
quantities of grain greater than his farm had ever produced in
a given year and that he resisted Wilson’s efforts to get him to
sign the documents despite assurances that Northern Grain
would work with him in meeting the quantities and Wilson’s
protestation that he could get fired if Greving didn’t sign.
Greving did not sign any of the documents.
No. 12-2653                                                     5

    Each of the unsigned documents contains fine-print
provisions stating that (1) disputes would be subject to
arbitration by the National Grain and Feed Association
(“NGFA”); and (2) Greving would be obligated to cover
Northern Grain’s efforts to enforce the contract, including its
costs and reasonable attorney’s fees, plus compound interest
at the rate of 18% per annum.
    In November 2011 Greving received a copy of an arbitra-
tion complaint that Northern Grain had filed with the NGFA.
Shortly thereafter, he received a letter that included a proposed
Arbitration Services Contract, which contained a provision
stating that Greving would submit to arbitration by the NGFA.
In January 2012 Greving, through counsel, responded to the
letter and declined to submit to arbitration.
    In February 2012 Northern Grain filed an action to compel
arbitration in federal court in the Western Division of the
Northern District of Illinois, located in Rockford. The com-
plaint invoked the court’s diversity jurisdiction. See 28 U.S.C.
§ 1332; see also Federal Arbitration Act, 9 U.S.C. § 4; Vaden v.
Discover Bank, 556 U.S. 49, 59 (2009) (explaining that the
relevant provision of the Federal Arbitration Act “ ‘bestow[s]
no federal jurisdiction but rather requir[es] [for access to a
federal forum] an independent jurisdictional basis’ over the
parties’ dispute.” (alterations in original) (quoting Hall Street
Assocs., LLC v. Mattel, Inc., 552 U.S. 576, 581–82 (2008)). In the
underlying claim, Northern Grain seeks almost $1 million in
damages plus interest, costs, and attorney’s fees.
   A few days after this action was filed, the district court
required Northern Grain to amend its jurisdictional allegations
6                                                           No. 12-2653

to identify the principal place of business of its member
corporations, which Northern Grain did on March 1, 2012. The
summons wasn’t issued for two more weeks and wasn’t
returned executed until March 28, 2012. In the meantime, and
before learning of Northern Grain’s federal-court lawsuit,
Greving independently filed suit in Wisconsin state court
seeking, among other relief, a declaration that the dispute over
the alleged contracts was not subject to arbitration and that the
alleged contracts were invalid and unenforceable. He had
company, too: Three Illinois farmers joined him as coplaintiffs.2
    After being served by Northern Grain, Greving moved to
dismiss the Illinois lawsuit. He asserted that the district court
lacked personal jurisdiction over him, that venue was im-
proper in Rockford, that Northern Grain had failed to state a
claim, and that the “doctrine of abstention” required dismissal
because he already had an action arising out of the same facts
pending in Wisconsin state court. The district court dismissed
the case on personal-jurisdiction grounds without addressing
Greving’s other arguments, and Northern Grain took this
timely appeal. Neither party urges us to reach the other issues
raised in Greving’s motion; personal jurisdiction is the sole
issue.

2
  Greving says he joined with these Illinois farmers in filing a lawsuit
because they had similar claims and thus wanted to “minimize the expense
and inconvenience of multiple lawsuits that arise out of the same facts and
raise common issues.” Of course, the presence of Illinois farmers in the
lawsuit also would have prevented Northern Grain from removing the case
to the U.S. District Court for the Eastern District of Wisconsin based on
diversity of citizenship. Greving informs us that his coplaintiffs’ claims
have been resolved but the rest of the state-court suit remains pending.
No. 12-2653                                                      7

                         II. Discussion
    We review a dismissal for lack of personal jurisdiction de
novo. Hyatt Int’l Corp. v. Coco, 302 F.3d 707, 712 (7th Cir. 2002)
(citing Logan Prods., Inc. v. Optibase, Inc., 103 F.3d 49, 52 (7th
Cir. 1996)). The plaintiff bears the burden of establishing
personal jurisdiction when the defendant challenges it. Purdue
Res. Found. v. Sanofi-Synthelabo, S.A., 338 F.3d 773, 782 (7th Cir.
2003). Where, as here, the district court rules on a defendant’s
motion to dismiss based on the submission of written materials
without holding an evidentiary hearing, the plaintiff “ ‘need
only make out a prima facie case of personal jurisdiction.’ ” Id.
(quoting Hyatt, 302 F.3d at 713). We resolve factual disputes in
the plaintiff’s favor when evaluating whether that showing has
been made, id., though in the present case, the facts material to
the personal-jurisdiction question are undisputed.
    Personal jurisdiction refers to a court’s “power to bring a
person into its adjudicative process.” BLACK ’S LAW DICTIONARY
930 (9th ed. 2009). A federal district court’s personal jurisdic-
tion over a defendant is established in a diversity-jurisdiction
case when the plaintiff serves the defendant with a summons
or files a waiver of service, but only so long as the defendant is
subject to the jurisdiction of a court of general jurisdiction in
the state where the district court is located—here, Illinois. FED .
R. CIV . P. 4(k)(1)(A). Illinois law permits its courts to exercise
jurisdiction over a person “as to any cause of action arising
from … (1) [t]he transaction of any business within [Illinois;
or] … (7) [t]he making or performance of any contract or
promise substantially connected with [Illinois].” 735 ILL . COMP.
STAT. 5/2-209(a)(1), (7). Additionally, and more importantly,
8                                                     No. 12-2653

Illinois state courts may exercise jurisdiction “on any other
basis now or hereafter permitted by the Illinois Constitution
and the Constitution of the United States.” Id. § 5/2-209(c).
Thus, the statutory question merges with the constitutional
one—if Illinois constitutionally may exercise personal jurisdic-
tion over a defendant, its long-arm statute will enable it to do
so. See Hyatt, 302 F.3d at 714–15; see also Citadel Grp. Ltd. v.
Wash. Reg’l Med. Ctr., 536 F.3d 757, 760–61 (7th Cir. 2008)
(discussing the relationship between the “catch-all” provision
of the Illinois long-arm statute, the Illinois Constitution, and
the U.S. Constitution).
    The federal constitutional limits of a court’s personal
jurisdiction in a diversity case are found in the Fourteenth
Amendment’s due-process clause, see Burger King Corp. v.
Rudzewicz, 471 U.S. 462, 464 (1985), which “protects an
individual’s liberty interest in not being subject to the binding
judgments of a forum with which he has established no
meaningful ‘contacts, ties, or relations,’ ” id. at 471–72 (quoting
Int’l Shoe Co. v. Wash., Office of Unemployment Comp. & Place-
ment, 326 U.S. 310, 319 (1945)). A forum state’s courts may not
exercise personal jurisdiction over a nonconsenting, out-of-
state defendant unless the defendant has “certain minimum
contacts with it such that the maintenance of the suit does not
offend ‘traditional notions of fair play and substantial justice.’ ”
Int’l Shoe, 326 U.S. at 316 (quoting Milliken v. Meyer, 311 U.S.
457, 463 (1940)). “The nature of the defendant’s contacts with
the forum state determines the propriety of personal jurisdic-
tion and also its scope—that is, whether jurisdiction is proper
at all, and if so, whether it is general or specific to the claims
made in the case.” Tamburo v. Dworkin, 601 F.3d 693, 701 (7th
No. 12-2653                                                     9

Cir. 2010). If the defendant has “ ‘continuous and systematic’
contacts with a state,” the defendant is subject to general
jurisdiction there in any action, even if the action is unrelated
to those contacts. Id. (quoting Helicopteros Nacionales de Colom-
bia, S.A. v. Hall, 466 U.S. 408, 416 (1984)). Northern Grain
doesn’t contend that Greving is subject to the general jurisdic-
tion of the Illinois courts, so we focus our analysis on the
specific-jurisdiction inquiry.
    To support an exercise of specific personal jurisdiction, the
defendant’s contacts with the forum state must “directly relate
to the challenged conduct or transaction.” Id. at 702 (citing
GCIU-Emp’r Ret. Fund v. Goldfarb Corp., 565 F.3d 1018, 1024 (7th
Cir. 2009)). “Specific personal jurisdiction is appropriate where
(1) the defendant has purposefully directed his activities at the
forum state or purposefully availed himself of the privilege of
conducting business in that state, and (2) the alleged injury
arises out of the defendant’s forum-related activities.” Id.
(citing Burger King, 471 U.S. at 472); see also Hanson v. Denckla,
357 U.S. 235, 253 (1958) (explaining that there must be “some
act by which the defendant purposefully avails itself of the
privilege of conducting activities within the forum State”). The
exercise of specific jurisdiction must also comport with
traditional notions of fair play and substantial justice. Tamburo,
601 F.3d at 702 (citing Int’l Shoe, 326 U.S. at 316).
    The defendant’s conduct and connection with the forum
state must be substantial enough to make it reasonable for the
defendant to anticipate that he could be haled into court there.
Burger King, 471 U.S. at 474. This purposeful-availment
requirement ensures that a defendant’s amenability to
10                                                    No. 12-2653

jurisdiction is not based on “random, fortuitous, or attenuated
contacts,” id. at 475 (internal quotation marks omitted), but on
contacts that demonstrate a real relationship with the state
with respect to the transaction at issue, see Purdue Res. Found.,
338 F.3d at 780.
       To this end, the Supreme Court repeatedly has
       asked whether the defendant has deliberately
       engaged in significant activities within the forum
       state, see Keeton v. Hustler Magazine, Inc., 465 U.S.
       770, 781 (1984)[;] Kulko v. California Superior Ct.,
       436 U.S. 84, 94–95 (1978), or whether it has
       created continuing obligations between itself and
       a resident of the forum, see Travelers Health Ass'n
       v. Virginia, 339 U.S. 643, 648 (1950).
Id. at 780–81 (parallel citations omitted).
    With respect to contract disputes, “contracting with an out-
of-state party alone cannot establish automatically sufficient
minimum contacts in the other party’s home forum.” Purdue
Res. Found., 338 F.3d at 781 (citing Burger King, 471 U.S. at 478).
Instead, we conduct a context-sensitive analysis of the contract,
examining “prior negotiations, contemplated future conse-
quences, the terms of the contract, and the parties’ course of
actual dealing with each other.” Id. (citing Burger King, 471 U.S.
at 479). So long as a commercial defendant’s efforts are
purposefully directed toward residents of the forum state, the
fact that the defendant hasn’t physically entered it does not
defeat personal jurisdiction there. Burger King, 471 U.S. at 476.
No. 12-2653                                                    11

    For example, in Madison Consulting Group v. South Carolina,
752 F.2d 1193 (7th Cir. 1985), we upheld personal jurisdiction
in Wisconsin where South Carolina defendants initiated a
contractual relationship with the plaintiff consulting firm based
in Madison, Wisconsin. We held that the defendants purpose-
fully availed themselves of the privilege of conducting business
in Wisconsin by (1) placing a phone call to the Wisconsin firm
to initiate the negotiations; (2) paying for a partner from the
Wisconsin firm to fly to Washington, D.C., to discuss the
consulting project; (3) mailing a copy of the contract to Wiscon-
sin; and (4) knowing that the consulting firm would complete
most of the work in Madison. Id. at 1194–95. We reasoned that
“[t]he question of which party initiated or solicited a business
transaction has long been considered pertinent to the constitu-
tional propriety of personal jurisdiction in a suit arising out of
the transaction.” Id. at 1202. Since the defendants not only
initiated the negotiations but also induced one of the plaintiff’s
agents to travel across the country, we deemed the defendants
to be “actively reaching out to solicit the services of a Wiscon-
sin partnership” and held that this sufficed for minimum-
contacts purposes. Id. at 1203.
    In arriving at this decision, we distinguished Lakeside Bridge
& Steel Co. v. Mountain State Construction Co., 597 F.2d 596 (7th
Cir. 1979). There we found that Wisconsin lacked personal
jurisdiction over a West Virginia-based defendant who ordered
“structural assemblies” from the Wisconsin-based plaintiff
without ever having set foot in Wisconsin. Id. at 598. We
recognized that although the performance of the contract
would take place primarily within Wisconsin, the contract
negotiations and acceptance took place via mail, and “the
12                                                     No. 12-2653

contacts with Wisconsin … consist[ed] solely of the unilateral
activity of” the Wisconsin-based plaintiff; no other circum-
stances indicated that the West Virginia company purposefully
availed itself of the privilege of conducting activities within
Wisconsin. Id. at 603 (internal quotation marks omitted).
    Lakeside has been on the receiving end of a good bit of
distinguishing analysis, and even criticism, in the years since
it was decided. See Citadel Grp., 536 F.3d at 763 (“[T]his court
has frequently distinguished Lakeside from other cases, based
on the unique circumstances of each case.” (internal quotation
marks omitted)); Madison Consulting Grp., 752 F.2d at 1205
(Swygert, J., concurring in the result). Much of the criticism is
focused on Lakeside’s apparent disregard of the important fact
that the plaintiff performed the contract in the forum state at
the defendant’s bidding, a relevant fact under subsequent
Supreme Court precedent. See Burger King, 471 U.S. 462
(finding minimum contacts with the forum state where the
defendant entered into a franchise contract with a corporation
headquartered in the forum state, even though his restaurant
was on the other side of the country and he interacted primar-
ily with a district office nearer to his restaurant). Still, Lakeside
“has never been overruled.” Citadel, 536 F.3d at 763. Our
decision in Madison Consulting Group treats Lakeside as marking
something of a borderline for a no-jurisdiction finding:
“[W]hen a defendant’s contacts with the forum state have been
as—if not more—limited than those of the defendant in
Lakeside, this court has denied personal jurisdiction.” 752 F.2d
at 1200.
No. 12-2653                                                                13

    Our case is readily distinguishable from Madison Consulting
Group, which turned heavily on the fact that the South Carolina
defendants not only initiated contact with the Wisconsin-based
consulting firm, but also provided for one of its partners to fly
to Washington, D.C., for a meeting. Here, there is no indication
that Greving initiated this business relationship at all, let alone
facilitated it through the expenditure of money. Even assuming
that Greving’s attendance at the Illinois seed-corn meeting
bears on the personal-jurisdiction analysis in this case,3 he did
so without any apparent intent to solicit business there.
Nothing in the record suggests that his meeting Wilson there
was anything other than fortuitous on his part. (Of course,
Wilson was there for the purpose of soliciting clients, but that
is the type of unilateral activity by the plaintiff that doesn’t
factor into the personal-jurisdiction analysis.) Indeed, Northern
Grain does not dispute that it was Wilson who “would propose
that [Greving] sell certain quantities of [grain].” And of course
the contract was performed entirely in Wisconsin rather than




3
  Given that we evaluate specific personal jurisdiction by reference to “the
particular conduct underlying the claims made in the lawsuit,” Tamburo v.
Dworkin, 601 F.3d 693, 702 (7th Cir. 2010), it is by no means clear that
Greving’s attendance at the 2003 seed-corn meeting should impact our
analysis at all. The contracts at issue here were allegedly formed years after
2003, with numerous intervening contracts separating Greving’s initial
meeting with Wilson from the contracts at issue here. Because the issue
doesn’t affect our bottom line— at best Greving’s attendance at the seed-
corn meeting can only be described as an attenuated contact with
Illinois— we need not determine whether it constitutes part of the conduct
underlying the claims in this lawsuit.
14                                                    No. 12-2653

in the forum state. Madison Consulting Group doesn’t dictate the
result in this case.
     Northern Grain also points us to Logan Productions, Inc. v.
Optibase, Inc., 103 F.3d 49 (7th Cir. 1996). There, we focused less
on who initiated contact and more on whether the defendant
manufacturer “intentionally served the [forum-state] market.”
Id. at 53. We concluded that since the California-based defen-
dant had “advertised in trade magazines circulated in Wiscon-
sin [the forum state],” signed up with a distributor in Wiscon-
sin, and even conducted dealer training in Wisconsin, it had
purposefully availed itself of the privilege of conducting
activities in that state. Id. at 53. We pointed out that the
defendant had said itself that it “ ‘wanted the business’ of
Wisconsin residents ‘and knew how to earn it!’ ” Id. This was
“not some little mom and pop retailer who passively sold only
to those out-of-staters who happened to wander into its shop.”
Id. In contrast, here there is no evidence that Greving engaged
in any advertising or distribution efforts in Illinois—instead,
he’s a farmer selling grain to a single buyer who markets the
grain to others. Aside from contracting with and receiving
money from this Illinois-based buyer—activities that Greving
completed entirely from within the Badger State’s bor-
ders—Greving has no relevant interaction with Illinois.
    Nor does considering the “ ‘terms of the contract and the
parties’ actual course of dealing’ ” Citadel Grp., 536 F.3d at 761
(quoting Burger King, 471 U.S. at 479), dictate a finding of
personal jurisdiction. In Citadel we distinguished Lakeside on
the ground that “Lakeside’s contract was to complete a discrete
task: to make and ship structural assemblies[, whereas] … [t]he
No. 12-2653                                                     15

contract in this case was for Citadel to provide a service.” Id. at
763. Greving’s contracts similarly involve a discrete task: to
grow and deliver grain in Wisconsin. They are more like the
manufacturing contract in Lakeside—described in Citadel as
involving no “continuing obligations,” but instead requiring
the defendant purchaser only to “accept and pay for the
assemblies,” id.—than the construction-project contract in
Citadel, which required the defendant not only to pay the
developer but also to stay in continuous contact with it during
the course of contract performance, at least as a practical
matter. Although we “do not recognize any inherent distinc-
tion between goods and services contracts for purposes of due
process,” Madison Consulting Grp., 752 F.2d at 1204, Citadel
recognizes that the dynamics of each type of contract may
affect the personal-jurisdiction analysis. Similarly, Supreme
Court cases involving contracts with continuing obligations to
the forum state—e.g., the franchise contract in Burger King,
471 U.S. at 480 (describing the contract as a “carefully struc-
tured 20-year relationship that envisioned continuing and
wide-reaching contacts with Burger King in Florida”) and the
insurance contracts in Travelers Health Ass'n, 339 U.S. at 648
(describing the insurance certificates as being “systematically
and widely delivered” in the forum state and “creat[ing]
continuing obligations” between the insurer and the insurance
holders)—are inapposite to the series of discrete contracts at
issue here, each of which was performed once by delivery on
a specified date and, so far as the record reveals, involved no
further obligations on Greving’s part.
   Focusing on the negotiations preceding each contract
doesn’t help Northern Grain. Unlike Wisconsin Electrical
16                                                    No. 12-2653

Manufacturing Co. v. Pennant Products, Inc., 619 F.2d 676 (7th
Cir. 1980), where the meetings leading to contract formation
were held in the forum state, see id. at 677, Greving and Wilson
discussed their contracts in Wisconsin or over the phone.
NUCOR Corp. v. Aceros y Maquilas de Occidente, S.A. de C.V.,
28 F.3d 572 (7th Cir. 1994), is distinguishable for the same
reason. There, prior telephone negotiations led the defendant’s
general manager to meet with two other corporate officers in
the forum state to “discuss in detail the purchase of secondary
steel with [the plaintiff’s] sales manager at the [the plaintiff’s]
plant.” Id. at 580. In the present case, the preliminary negotia-
tions leading to the first contract were conducted remotely and
called for Greving to produce and deliver grain in Wisconsin,
not in Illinois.
     Ultimately, our case seems to be closest to Lakeside—indeed,
it involves even fewer contacts with the forum state than were
present in that case. In Lakeside a contract initiated remotely by
the defendant required the forum-state plaintiff to manufacture
industrial parts; we held that the defendant wasn’t subject to
personal jurisdiction in that state. Here, the contracts at issue
were formed remotely or in the nonforum state, and they
required the defendant to deliver grain grown in the nonforum
state to a grain elevator also located in the nonforum state. The
case against personal jurisdiction is stronger here.
   We recognize that Greving didn’t just have one contract for
a discrete delivery of grain. He recontracted with Northern
Grain from time to time for about nine years. And he did this
knowing that Northern Grain was based in Illinois. But it is
well established that an individual’s contract with an out-of-
No. 12-2653                                                     17

state party doesn’t suffice on its own to establish sufficient
minimum contacts in the other party’s home forum. See Burger
King, 471 U.S. at 478. And the nature of the particular contrac-
tual relationship here belies the idea that Greving had suffi-
cient contacts with Illinois to support personal jurisdiction in
that state. Greving’s contractual duty was to grow his grain on
his Wisconsin farm and deliver it to a Wisconsin grain elevator.
Northern Grain’s duty was simply to compensate Greving for
the grain. Greving wasn’t actively marketing his grain to other
Illinois companies; he just happened to get acquainted with
Wilson at the seed-corn trade meeting in Illinois. It was several
months before Wilson’s negotiations with Greving in Wiscon-
sin ripened into the first contract with Northern Grain. More-
over, the record gives no indication that Greving knew (or
cared) what Northern Grain did with his grain after each sale.
That distinguishes this situation from the one in which a seller-
defendant is actively marketing products in the buyer-
plaintiff’s home state. See Giotis v. Apollo of the Ozarks, Inc.,
800 F.2d 660, 667 (7th Cir. 1986) (explaining that personal
jurisdiction in the buyer-plaintiff’s home state is often appro-
priate in such situations). Greving did not purposefully avail
himself of the privilege of conducting business in Illinois.
    Because Northern Grain has failed to show that Greving
has sufficient minimum contacts with Illinois, we need not go
further in the personal-jurisdiction analysis by, for example,
analyzing whether requiring Greving to defend the suit in
Rockford offends “ ‘traditional notions of fair play and sub-
stantial justice.’ ” Int’l Shoe, 326 U.S. at 316 (quoting Milliken,
311 U.S. at 463). The district court correctly determined that it
lacked personal jurisdiction over Greving in this case.
                                                       AFFIRMED .